       Case 4:20-cv-02622 Document 2 Filed on 07/26/20 in TXSD Page 1 of 7



1

                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                   GALVESTON DIVISION

RANA MOHAMMAD AZAM,                                       §
                                                          §
Plaintiff,                                                §
                                                          §    Case No.:
v.                                                        §
                                                          §
WILLIAM P. BARR,                                          §
                                                          §
Defendant.                                                §


MEMORANDUM IN SUPPORT OF PLAINTIFF’S APPLICATION FOR TEMPORARY
  RESTRAINING ORDER WITH EQUITABLE RELIEF AND ORDER TO SHOW
     CAUSE WHY A PRELIMINARY INJUNCTION SHOULD BE ISSUED



TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

                                            I.       INTRODUCTION


     Pursuant to Rule 65(b) of the Federal Rules of Civil Procedure and local rules,


Plaintiff, Rana Mohammad Azam, respectfully submits this memorandum in support of

Plaintiff’s request forthis Court to issue a temporary restraining order (“TRO”) with other

equitable relief. Plaintiff brings this action to immediately halt Defendant’s unfair deportation of

Plaintiff and allow Plaintiff to have Plaintiff’s I-246 reviewed by a deportation officer and to file

a motion to reopen Plaintiff’s removal proceedings. Plaintiff will suffer immediate and


1
 For the Court’s information, Plaintiff’s counsel who prepared this document, Edwin Villa, is visually impaired, and
uses assistive technology when drafting documents. In particular, counsel relies on screen reader technology,
which reads aloud as the document is being typed. As a result, certain typographical and formatting issues are
difficult to recognize. Therefore, please forgive any such issues in this document.
                                                         1
      Case 4:20-cv-02622 Document 2 Filed on 07/26/20 in TXSD Page 2 of 7




irreparable injury, loss, or damage by being deported to Pakistan, a country where Plaintiff fears

for his life if returned and where Plainiff will reasonably suffer persecution or even death.

Therefor, Plaintiff respectfully requests that this honorable Court issue said TRO.


                                            II. FACTS


       Plaintiff is a native and citizen of Pakistan, who entered the United States on August 11,

1991 on a B1 visitor's visa. Then sometime in 1992, Plaintiff filed a form I-589 in order to claim

asylum because Plaintiff feared for his life if he were to be returned to Pakistan. However,

sometime in 1996, Plaintiff’s asylum application was administratively closed by USCIS due to a

miscommunication and Plaintiff’s presumed failure to attend his asylum interview.


On or about May 21, 1998, USCIS referred Plaintiff’s asylum application to EOIR and issued a

Notice to appear dated April 18, 1998 with the Master Hearing scheduled on July 22, 1998. Exhibit

1-A. . However, Plaintiff’s attorney at that time wrongfully abandoned Plaintiff’s asylum claim

and instead pursued an adjustment of status through Form I-485, which was ultimately denied on

January 20, 1999. Exhibit 1-B. Plaintiff also was wrongfully advised by this counsel to seek

voluntary departure. Id. Then Plaintiff appealed to the BIA, but this appeal was denied on June

27, 2002. Exhibit 1-C. Plaintiff then hired new counsel who attempted to reopen Plaintiff’s

removal proceedings by filing a motion to reopen based upon ineffective assistance of counsel.

This motion was initially granted on February 5, 2009. Exhibit 1-D. However, the motion was

then soon after rescinded on March 3, 2009 based upon a jurisdictional error made by Plaintiff’s

new counsel. Exhibit 1-E. The rrescinding of the motion to reopen was then appealed by Plaintiff’s

counsel to the BIA, but the BIA affirmed the IJ’s order on April 15, 2009. Exhibit 1-F. The issue


                                                 2
      Case 4:20-cv-02622 Document 2 Filed on 07/26/20 in TXSD Page 3 of 7




here was that Plaintiff’s new counsel also provided Plaintiff with ineffective assistance of counsel

as well because that counsel filed the motion to reopen with the IJ instead of with the BIA. This

jurisdictional error made by Plaintiff’s counsel resulted in the order of deportation being finalized,

and a subsequent order of supervision going into effect on November 13, 2009. Exhibit 1-G.


       Plaintiff was then detained by ICE on July 22, 2020 and sent to the Montgomery Processing

Center in Conroe, Texas. Then, on July 23, 2020 Plaintiff was transferred to the Prairie Land

Detention Center where he is currently being detained awaiting deportation. It was at this point

that Plaintiff’s family retained Coane and Associates, PLLC to represent him.


       Plaintiff’s counsel attempted to file Form I-246 with the Immigration and Customs

Enforcement (“ICE”) Houston Field Office on Friday July 24, 2020 in order to stay Plaintiff’s

deportation, but the office was prematrurely closed at 3pm when it was supposed to be open until

4pm. On July 26, 2020, Plaintiff contacted undersigned counsel and stated that he was told that

he was going to be deported later that day. Plaintiff’s counsel will be filing Form I-246 in order

to stay his deportation first thing on Monday morning. However, Plaintiff now files this TRO in

order to temporarily restrain or enjoin said deportation so that he may finally get his fair day in

court with his current counsel and be allowed an actual opportunity to present his asylum case, an

opportunity which has been denied to him for almost 28 years.


           III.      PLAINTIFF’S TRO SHOULD BE GRANTED TO AVOID SERIOUS
                     AND IMMEDIATE RISK TO PLAINTIFF’S LIFE

       1. Plaintiff is eligible to file a Motion to Reopen his Removal Proceedings


                  a. Plaintiff’s first motion to reopen was incorrectly filed


                                                    3
      Case 4:20-cv-02622 Document 2 Filed on 07/26/20 in TXSD Page 4 of 7




As already briefly discussed, Plaintiff has unfortunately fallen victim to two separate incompetent

counsels. The first of which abandoned Plaintiff’s valid asylum claim and the second of which

filed the motion to reopen in the wrong venue. As a result, Plaintiff has been denied the

opportunity for a fair and full hearing of his asylum case and is now currently on the brink of being

sent back to the country that he fled in fear of his life almost 30 years ago. Plaintiff’s ineffective

assistance of counsel regarding his first attorney is clearly demonstrated by the fact that the

Immigration Judge (“IJ”) actually granted the motion in order to hear Plaintiff’s asylum claim, but

because of a legal error made by Plaintiff’s second attorney, Plaintiff was never allowed to present

his asylum case. Both of these errors have cost Plaintiff dearly, and are now the cause of his

pending deportation. However, now that Plaintiff has hired competent counsel, only time is needed

in order to properly file a motion to reopen based on two claims of ineffective assistance of counsel

to the BIA, the correct venue, in order to finally give Plaintiff the chance to be heard. This is why

Plaintiff is respectfully requesting this TRO so that his new counsel, Coane and Associates, PLLC,

can now finally correct the errors made by Plaintiff’s previous counsel.


               b. Plaintiff is eligible to file a new I-589 based on a change in country

                   conditions


Besides the motion to reopen based on Plaintiff’s ineffective assistance of counsel described

above, Plaintiff is also eligible to file a motion to reopen based upon the recent change in country

conditions in Pakistan. Over the past few months, a dramatic shift in power and policy has

occurred in India which has resulted in the mass persecution and genocide of Muslims in Pakistan.

Exhibit 3 (Country Condition Reports and News Articles detailing the recent persecution of

Muslims in Pakistan). Plaintiff is such a Muslim and would be at risk of being subjected to this

                                                  4
       Case 4:20-cv-02622 Document 2 Filed on 07/26/20 in TXSD Page 5 of 7




potential persecution if he were deported back to Pakistan. This recent and extreme change in

country conditions is sufficient to warrant the granting of a motion to reopen in order to allow

Plaintiff the opportunity to present a case for asylum. However, if Plaintiff is deported, not only

will he lose out on this opportunity, but his life will also be put in immediate and real danger. It

is also for this reason that Plaintiff is requesting this TRO.


        2. Plaintiff warrants a favorable grant of discretion based upon Family Unity


Looking past Mr.. Azam’s legal arguments as to why he should be granted this TRO, Plaintiff

should also be granted this TRO based on family unity concerns. Plaintiff is the father of three

minor United States citizen children. Exhibit 2 (Birth Certificates of three children). Plaintiff is

the sole financial provider for these three children. Exhibit 4 (tax returns and other financial

documents showing Plaintiff as the only individual receiving income). Without their father,

Plaintiff, these three children will have absolutely no way of supporting themselves. All three of

Plaintiff’s children are currently enrolled in school and are preparing to return to school in the

upcoming weeks. However, if their father is deported, these three children will not only suffer the

extreme emotional loss of their father, but will also be forced to endure the reality of not being

able to financially stay afloat.


Plaintiff and his family live in a home which is owned by Plaintiff and being paid for. See Exhibit

4 (mortgage statement). However, if Plaintiff is deported, there is no way that this mortgage will

be able to be paid and Plaintiff’s family will surely lose the only home that they have ever known.

This extremely harsh truth is only exacerbated by the current issues created by the Corona

pandemic sweeping through the United States and especially in the Houston area. Without


                                                   5
         Case 4:20-cv-02622 Document 2 Filed on 07/26/20 in TXSD Page 6 of 7




Plaintiff, his family will be forced to join the millions of Americans suffering through

unemployment and even eventual homelessness because they have no way of supporting

themselves.


         The sad truth is that separating children from their father whom they have known and loved

their entire lives is a traumatic experience as it is, but to then add to this trauma the fear of not

knowing how and if you will be able to be fed or have a shelter to live in is almost too much for

an adult to bear, let alone three small children. It is for the legal reasons and these humanitarian

reasons that Plaintiff pleads to this honorable Court to grant Plaintiff’s TRO in order to remain a

unified family unit and to afford him the opportunity to correctly present his case to an immigration

judge.


                                           IV.       CONCLUSION


Wherefore the above premises considered, Plaintiff prays that this honorable Court grant Plaintiff’s

TRO and emmediatly restrain or enjoin Plaintiff’s deportation.


Dated: July 26, 2020                                  Respectfully submitted,

                                                      COANE AND ASSOCIATES, PLLC

                                                      /s/Bruce A. Coane
                                                      Bruce A. Coane, Attorney-in-Charge
                                                      S.D. Tex. #7205
                                                      TX Bar #04423600
                                                      Email: bruce.coane@gmail.com
                                                      Edwin E. Villa
                                                      S.D. Tex. #3339324
                                                      TX Bar #24110485
                                                      Email: edwin.villa@coane.com
                                                      Coane and Associates, PLLC
                                                      5177 Richmond Ave., Suite 770

                                                 6
Case 4:20-cv-02622 Document 2 Filed on 07/26/20 in TXSD Page 7 of 7




                                     Houston, TX 77056
                                     Telephone: 713-850-0066
                                     Facsimile: 713-850-8528

                                     ATTORNEYS FOR PLAINTIFF




                                 7
